Citation Nr: 1821845	
Decision Date: 04/11/18    Archive Date: 04/19/18

DOCKET NO.  14-44 105	)	DATE
Advanced on the Docket 	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and major depressive disorder.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REMAND

The Veteran served on active duty from February 1974 to February 1976.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2013 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  In September 2015, the Veteran testified at a Board hearing before the undersigned.  Most recently, in November 2016, the Board remanded this matter for further evidentiary development.

The Veteran underwent a December 2016 VA PTSD examination.  The examiner was to identify all current psychiatric diagnoses for the Veteran and address the etiology of each.  The Veteran's VA treatment records reflects a diagnosis of major depressive disorder in at least July 2009 and recent hospitalization in 2017 for treatment of major depressive disorder.  The opinion did not address the etiology of the Veteran's major depressive disorder.  As such, a new opinion is required.  

Also, recent VA treatment records, to include those associated with the Veteran's February 2017 hospitalization for major depressive disorder, are not of record.  These records should be obtained.  Lastly, the Board finds that the Veteran's claim for a TDIU is inextricably intertwined with the issue remanded herein.  Therefore, adjudication of the TDIU claim would be premature at this juncture.

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Obtain any outstanding VA treatment records, to include any associated with the Veteran's February 2017 hospitalization for major depressive disorder.

2. Schedule the Veteran for a VA mental disorders examination to determine whether any psychiatric disorder, to include major depressive disorder, is related to his military service.  

For each diagnosis made, the examiner is asked to address whether it is at least as likely as not (50 percent probability or greater) that the psychiatric disability began during or is otherwise related to military service.  

If a diagnosis of major depressive disorder is not currently found, the examiner must address the diagnosis of and treatment for major depressive disorder as reflected in VA treatment records, to include his February 2017 hospitalization, and state whether the prior diagnosis was erroneous or whether the previously diagnosed condition has resolved.

The examination report must include a complete rationale for all opinions provided.

3. If any benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

ATTORNEY FOR THE BOARD	S. Gordon, Associate Counsel
Copy mailed to:  Alexandra M. Jackson, Attorney at Law

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

